                                          Case 4:20-cv-01700-PJH Document 33 Filed 11/13/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER R. LYONS, et al.,
                                                                                          Case No. 20-cv-01700-PJH
                                   8                   Plaintiffs,

                                   9             v.                                       ORDER OF DISMISSAL
                                  10     AIR METHODS CORPORATION,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties hereto, by their counsel, having advised the court that they have
                                  14   agreed to a settlement of this case pursuant to their settlement of a related action in the
                                  15   Alameda County Superior Court, Helmick, et. al., v. Air Methods Corp., RG-13665373
                                  16   (the “Helmick action”), IT IS HEREBY ORDERED that this case is dismissed without
                                  17   prejudice; provided, however that if any party hereto shall certify to this court by
                                  18   December 15, 2022, with proof of service thereof on the opposing party, that the agreed
                                  19   consideration for said settlement has not been delivered over, the foregoing order shall
                                  20   stand vacated and this case shall forthwith be restored to the calendar to be set for trial.
                                  21   If no certification is filed before December 16, 2022, the dismissal shall be with prejudice.
                                  22   The parties may, of course, substitute a dismissal with prejudice at any time prior to
                                  23   December 16, 2022.
                                  24          Notwithstanding the foregoing, any dismissal, whether with or without prejudice,
                                  25   shall not affect or limit any rights or duties under the settlement in the Helmick action,
                                  26   including, but not limited, to any rights to the injunctive relief provided therein.
                                  27          IT IS SO ORDERED.
                                  28
                                          Case 4:20-cv-01700-PJH Document 33 Filed 11/13/20 Page 2 of 2




                                   1   Dated: November 13
                                                       __, 2020

                                   2                                          /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                   3                                        United States District Judge
                                   4

                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
